ft1i's opi'nion' was fi"led lor' r'ecord
                                                                                 1




                                                  at    8~ 00 NY\
                                                              Mar 2) 2JJ r1on


                                                 d~~<3132 S. Ct. 2455, 2470, 183 L. Ed. 2d 407 (2012). That difference has

constitutional ramifications:     "An offender's age is relevant to the Eighth
No. 92605-1



Amendment, and [so] criminal procedure laws that fail to take defendants'

youthfulness into account at all would be flawed." Graham v. Florida, 560 U.S. 48,

76, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010); U.S. CONST. amend. VIII.

         The defendants in this case-Zyion Houston-Sconiers and Treson Roberts-

are children.     On Halloween night in 2012, they were 17 and 16 years old,

respectively. They robbed mainly other groups of children, and they netted mainly

candy.

         But they faced very adult consequences. They were charged with crimes that

brought them automatically into adult (rather than juvenile) court, without any

opportunity for a judge to exercise discretion about the appropriateness of such

transfers.    They had lengthy adult sentencing ranges calculated under adult

Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, rules. And they

received lengthy adult firearm sentence enhancements, with their mandatory,

consecutive, flat-time consequences, without any opportunity for a judge to exercise

discretion about the appropriateness of that sentence increase, either.

         As a result, Houston-Sconiers faced a sentencing range of 501-543 months

(41.75-45.25 years) in prison. Clerk's Papers (Houston-Sconiers) (CPHS) at 227.

Of that, 372 months (31 years) was attributable to the firearm sentence

enhancements and would be served as '"flat time,"' meaning "in total confinement"


                                          2
No. 92605-1



without possibility of early release. !d.; RCW 9.94A.533(3)(e). Roberts faced a

sentencing range of 441-483 months (36.75-40.25 years) in prison. Clerk's Papers

(Roberts) (CPR) at 154. Of that, 312 months (26 years) would be "'flat time"'

attributable to the firearm sentence enhancements. Id.

      To their credit, all participants in the system balked at this result. But they

felt their hands were tied by our state statutes.

      We now hold that the sentencing judge's hands are not tied.           Because

"children are different" under the Eighth Amendment and hence "criminal procedure

laws" must take the defendants' youthfulness into account, sentencing courts must

have absolute discretion to depart as far as they want below otherwise applicable

SRA ranges and/or sentencing enhancements when sentencing juveniles in adult

court, regardless of how the juvenile got there. We affirm all convictions but remand

both cases for resentencing.

                                        FACTS

      On Halloween evening, October 31, 2012, petitioners Houston-Sconiers, then

17, and Roberts, then 16, met up at Roberts's home.         16 Verbatim Report of

Proceedings (VRP) (July 22, 2013) at 1437-38. At some point, the two boys were

joined by three friends, A.T., L.A., and Z.J. Id. at 1436-38. Together, the teens

drank vodka, passed around marijuana, and played basketball. Id. at 1438-40. At


                                            3
No. 92605-1



trial, L.A. testified that during this time, he saw Houston-Sconiers holding a silver

revolver. Id. at 1454-55. According to L.A., Houston-Sconiers also had in his

possession a "Jason mask," a white hockey mask. Id. at 1447. After a few hours,

the five teens left the house to walk to Stanley Elementary School across the street.

Id. at 1437, 1440. No one else was there, so L.A. and A.T. parted ways with the

remaining three boys-petitioners and a 13-year-old boy named Z.J. Id. at 1441,

1443.

        A little later that evening, after dark, Andrew Donnelly, 19, and his 13-year-

old brother, S.D., were approached by a group of three boys in the North End

neighborhood of Tacoma. 12 VRP (July 16, 2013) at 992-93. One boy held a silver

gun and wore a "Jason mask," "a white hockey mask with holes in it." Id. at 993,

1004, 1020. The boys took the Donnellys' candy and Andrew Donnelly's red devil

mask. I d. at 1000. Andrew Donnelly had a cell phone in his possession, but it was

not taken. Id. at 997.

        Also out trick-or-treating that night in the North End was a group of five high

school students. 11 VRP (July 15, 2013) at 771-73. After a few hours out, they were

approached by three boys wearing black hoodies and masks. Id. at 774-75, 819-20,

832, 871; 12 VRP (July 16, 2013) at 955. One ofthe masks was the red devil mask

that had been taken from Andrew Donnelly. 12 VRP (July 16, 2013) at 956. One


                                           4
No. 92605-1



ofthe boys had a silver gun. 11 VRP (July 15, 2013) at 781, 786; 12 VRP (July 16,

2013) at 957. The boys demanded the group's bags of candy and cell phones. 11

VRP (July 15, 2013) at 786, 872; 12 VRP (July 16, 2013) at 954. At least two ofthe

youth had cell phones with them, but did not give them up. 11 VRP (July 15, 2013)

at 786, 874. Several of them did, however, give up their bags of candy. 11 VRP

(July 15, 2013) at 786, 821, 873; 12 VRP (July 16, 2013) at 958-59.

      One youth, A.G., "hid" her bag of candy, turned, and walked to the nearest

house. 11 VRP (July 15, 2013) at 821, 825. She rang the bell "[t]o get some help,"

struggling with what to say to the residents before finally telling them to "call the

police." !d. at 825-26, 853. A.G. testified that while she was able to speak "with

confidence" while trick-or-treating before the robbery, she "wasn't confident" at the

house where she asked for help, and "was stuck" on what to say because the event

was "unbelievable." !d. at 852, 826. A.G. also acknowledged that while no one in

the group was physically hurt, they were "[r]eally scared." !d. at 859.          She

recognized the voice of one of the robbers as belonging to someone she knew as

"Tiny," and identified "Tiny" at trial as Houston-Sconiers. !d. at 824-25. Although

the two girls from the group, A.G. and D.P.M., were "scared to call the police,"

D .P.M.'s parents reported the robbery later that night. I d. at 856-57.




                                           5
No. 92605-1



      Some time later, Officer Rodney Halfhill responded to a call at a nearby

apartment complex.     12 VRP (July 16, 2013) at 1067. A "frantic" 37-year-old

African-American man named James Wright reported that he had just been robbed

of his cell phone by "four to five black males," one of whom carried "a silver

revolver" and wore "a Jason-style hockey mask." Id. at 1071, 1073-74. L.A.

testified that when he again met up with petitioners and the third boy, Z.J., at the end

of the evening, he watched petitioners steal a "middle age" African-American man's

cell phone at gunpoint in an apartment complex. 16 VRP (July 22, 2013) at 1456.

L.A. said they used the same gun that Houston-Sconiers had earlier that evening. I d.

at 1454-55. L.A. also said that Roberts had come into possession of a "devil mask"

and that one of the three boys-Roberts, Houston-Sconiers, or Z.J.-reported that

they had been up in the North End. Id. at 1448.

      The group of five scattered after taking the phone, then regrouped inside a

broken-down, green Cadillac parked in a backyard nearby. Id. at 1457-58. A police

K-9 unit found them in that car with candy wrappers strewn on the seats and floor.

11 VRP (July 15, 2013) at 738-40; Trial Ex. P-1. The five boys were ordered out of

the car and arrested. 11 VRP (July 15, 2013) at 740-41; 13 VRP (July 17, 2013) at

1148-49.




                                           6
No. 92605-1



      The officers then got permission from the owner of the property, Dorothy

Worthey, to search the Cadillac. 13 VRP (July 17, 2013) at 1155-56, 1171, 1220,

1229. Worthey told the officers that the car, which had three flat tires and was

encompassed by vegetation, belonged to her son and had been parked in her yard for

some time. !d. at 1156, 1171, 1186, 1224. The search of the Cadillac yielded a

number of items, including "[a] white plastic mask," "a red plastic devil mask," and

a backpack containing candy. 9 VRP (July 10, 2013) at 542, 545, 550. The police

also recovered a .32 caliber Harrington & Richardson revolver from under the front

passenger seat. !d. at 559-60. The gun was loaded, but with the wrong type of

ammunition. 13 VRP (July 17, 2013) at 1281. The detective who tested that gun

said that firing it with such mismatched ammunition could cause it to "fail to

function and not fire at all" or "com[e] apart." !d. at 1288-89.

                                   PROCEDURE

      The State charged 16-year-old Roberts and 17 -year-old Houston-Sconiers

each with seven counts of robbery in the first degree, one count of conspiracy to

commit robbery in the first degree, one count of unlawful possession of a firearm in

the first degree, and one count of assault in the second degree, plus nine firearm

enhancements. The robbery charges triggered Washington's mandatory automatic

decline statute, RCW 13.04.030(1)(e)(v)(C), which mandates automatic transfer of


                                          7
No. 92605-1



a case from juvenile to adult court without the hearing that is otherwise typically

held to determine whether such transfer is appropriate.

      At trial, the State dismissed one count of robbery in the first degree against

each defendant for lack of evidence. 21 VRP (July 30, 2013) at 1943. Houston-

Sconiers was convicted of six counts of robbery in the first degree, one count of

conspiracy to commit robbery in the first degree, one count of assault in the second

degree, and one count of unlawful possession of a firearm in the first degree, plus

seven firearm enhancements. CPHS at 234-3 5. Roberts was acquitted of three of

the charges but convicted of four counts of robbery in the first degree, one count of

conspiracy to commit robbery in the first degree, and one count of assault in the

second degree, plus six firearm enhancements. 24 VRP (Aug. 2, 2013) at 2372-77;

CPR at 162-63.

      As discussed above, Houston-Sconiers faced a sentencing range of 501-543

months (41.75-45.25 years) in prison. CPHS at 227. Of that, 372 months (31 years)

was attributable to the firearm sentence enhancements, and would be served as "'flat

time,"' meaning "in total confinement" without possibility of early release. I d.;

RCW 9.94A.533(3)(e). Roberts faced a sentencing range of 441-483 months (36.75-

40.25 years) in prison. CPR at 154. Of that, 312 months (26 years) would be "flat

time" attributable to the firearm sentence enhancements. I d.


                                          8
No. 92605-1



      But the State recommended an exceptional sentence, below the standard

range, of zero months on each of the substantive counts of the information. CPHS

at 226-28. The State opined that its recommendation was technically unlawful,

writing, "What is clear in this case is there are no statutorily legitimate reasons for

imposition of an exceptional sentence downward." CPHS at 227. Nevertheless, it

stated, "The rationale for this recommendation is based simply on the State's

assessment that a 42 to 45 year sentence for Houston-Sconiers and a 37-40 year

sentence for Roberts is perhaps excessive .... " CPHS at 228. (The State did not

recommend a similar departure below the firearm sentence enhancements. Id. at

227-28.)

      The trial court accepted the State's recommendation. It imposed no time on

the substantive crimes but all the time triggered by the enhancements. This resulted

in a total of 312 months of flat time for Roberts and 372 months of flat time for

Houston-Sconiers. CPR at 167; CPHS at 239. At sentencing, the judge heard

mitigating testimony regarding Houston-Sconiers's history of childhood abuse and

placement in foster care, the extent to which Roberts may have been influenced by

peer pressure or a disability, and both boys' potential for improving their lives. 24

VRP (Sept. 13, 2013) at 2395-96, 2397-98, 2410-11, 2413, 2416-17. The judge




                                           9
No. 92605-1



expressed frustration at his inability to exercise greater discretion over the sentences

imposed. ld. at 2401-03.

      A split Court of Appeals affirmed the convictions and rejected all of

petitioners' claims in a partly published opinion. State v. Houston-Sconiers, 191

Wn. App. 436, 446, 365 P.3d 177 (2015). Judge Bjorgen dissented, finding that the

sentences imposed here were the functional equivalent of the mandatory life without

parole sentences that Miller rejected. !d. at 453-54. He would also have struck down

the automatic decline statute under the Eighth Amendment. Id. at 455 (Bjorgen, J.,

dissenting).

      Houston-Sconiers also filed a timely pro se personal restraint petition (PRP),

which the Court of Appeals consolidated with this case. Comm'r's Ruling, State v.

Houston-Sconiers, No. 45374-6-II (Wash. Ct. App. Feb. 17, 2015). The Court of

Appeals rejected the claims raised in that PRP. Houston-Sconiers, 191 Wn. App. at

439. We granted review of these consolidated cases. State v. Houston-Sconiers, 185

Wn.2d 1032,377 P.3d 737 (2016).

                                     ANALYSIS

      I.       THE EVIDENCE WAS SUFFICIENT TO PROVE SECOND
               DEGREE ASSAULT OF A.G.

      Petitioners were convicted of one count each of second degree assault of A. G.

in violation of RCW 9A.36.021(1)(c). One of the elements of assault as charged

                                           10
No. 92605-1



here is that the act is "done with the intent to create in another apprehension and fear

of bodily injury, and ... in fact creates in another a reasonable apprehension and

imminent fear of bodily injury .... " CPHS at 183 (emphasis added) (Instr. 33). 1

      Petitioners contend that the State failed to prove that A.G. "[i]n fact"

experienced "'reasonable apprehension and imminent fear of bodily injury."' Suppl.

Br. ofPet'r at 9-10. They point to A.G.'s actions in hiding-rather than handing

over-her bag of candy as she walked away from the robbery, as well as her

testimony regarding her feelings after the event. Petitioners further argue that the

Court of Appeals erred in ruling that A. G.'s fear could be inferred from the mere

presence of a firearm, when A.G.'s words and actions indicate she experienced no

such fear. Suppl. Br. ofPet'r at 10; Shortened Suppl. Br. on behalf ofPet'r Treson

Roberts at 4.

      In reviewing convictions for sufficiency of the evidence, we ask "whether,

after viewing the evidence in the light most favorable to the State, any rational trier

of fact could have found guilt beyond a reasonable doubt." State v. Salinas, 119

Wn.2d 192, 201, 829 P.2d 1068 (1992) (citing State v. Green, 94 Wn.2d 216, 220-

22, 616 P.2d 628 (1980) (plurality opinion)). The challenge "admits the truth ofthe



       1
        Because "assault" is not defined by statute, Washington courts look to the common
law definition. See State v. Elmi, 166 Wn.2d 209, 215, 207 P.3d 439 (2009).

                                           11
No. 92605-1



State's evidence and all inferences that reasonably can be drawn therefrom," id., and

leaves determinations of witness credibility to the fact finder, State v. Drum, 168

Wn.2d 23, 35, 225 P.3d 237 (2010) (citing State v. Camarillo, 115 Wn.2d 60, 71,

794 P.2d 850 (1990)).

       We need not address whether presence of a firearm alone suffices to prove the

apprehension element of assault. Here, there was more. A. G. testified that as her

friends were being robbed, she went to the nearest house for help. 11 VRP (July 15,

2013) at 825-26.        As discussed above, she said that the events affected her

confidence and manner at that particular house and she agreed with counsel for

Houston-Sconiers that the group of friends as a whole were "[r]eally scared." Id. at

852, 859. 2 Viewing this evidence in the light most favorable to the State, a rational

fact finder could determine that A. G. took these actions out of fear that she would



       2
           On cross-examination by counsel for Houston-Sconiers, A.G.'s testimony went as
follows:

       Counsel:    No one was hurt?
       A. G.:      No.
       Counsel:    Really scared, but hurt [sic]?
       A. G.:      Yeah.

 11 VRP (July 15, 2013) at 859. Petitioners assert that A.G.'s testimony indicates that the
only thing she feared was calling the police. I d. at 856, 860. But even if this is a plausible
interpretation of A.G.'s statements, there are other plausible interpretations. A reasonable
jury could interpret this exchange as evidence that A.G. feared harm from Houston-
Sconiers.
                                              12
No. 92605-1



be harmed.     The evidence was therefore sufficient to support the two assault

convictions.

      II.      THE EVIDENCE WAS SUFFICIENT TO SUPPORT THE FIREARM
               ENHANCEMENTS ON THE CONSPIRACY CONVICTIONS

      Petitioners were also convicted of conspiracy to commit robbery in the first

degree in violation of RCW 9A.28.040(1 ), along with a firearm sentence

enhancement on that conviction. They challenge this firearm enhancement for two

reasons: first, that it is illogical to impose firearm sentence enhancements on any

charge of conspiracy because conspiracy is just an agreement, not an act, and second,

that the agreement here to use a firearm in the future is insufficient to support the

firearm sentence enhancements on the conspiracy charges.

      The first challenge fails because conspiracy is not just an agreement-it's an

agreement to commit a crime plus "a substantial step in pursuance of such

agreement." RCW 9A.28.040(1); see also State v. Dent, 123 Wn.2d 467, 475, 869

P.2d 392 (1994) (quoting Yates v. United States, 354 U.S. 298, 334, 77 S. Ct. 1064,

1 L. Ed. 2d 1356 (1957), overruled on other grounds by Burks v. United States, 437

U.S. 1, 2, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978)). Obtaining or brandishing a gun

can certainly be considered such a substantial step.

      The first challenge also fails because the legislature intended to enhance

conspiracy sentences if a firearm was used. RCW 9.94A.533 specifically describes

                                         13
No. 92605-1



how to apply firearm enhancements to sentences for conspiracy and other inchoate

crimes, demonstrating that the legislature contemplated this situation. See RCW

9.94A.533(3).

      The petitioners' second argument on this point is that the evidence was

insufficient to support the required nexus between the firearm and the conspiracy.

That nexus requirement is rooted in the firearm enhancement statute, our

constitution, and our case law. The firearm statute increases the sentence for an

underlying felony "if the offender or an accomplice was armed with a firearm"

during the course of that crime. RCW 9.94A.533(3). To prove that a defendant is

"armed," the State must show that "'he or she is within proximity of an easily and

readily available deadly weapon for offensive or defensive purposes and [that] a

nexus is established between the defendant, the weapon, and the crime.'" State v.

O'Neal, 159 Wn.2d 500, 503-04, 150 P.3d 1121 (2007) (quoting State v. Schelin,

147 Wn.2d 562, 575-76, 55 P.3d 632 (2002) (plurality opinion)). Such a nexus exists

when the defendant and the weapon are "in close proximity" at the relevant time.

State v. Gurske, 155 Wn.2d 134, 141-42, 118 P.3d 333 (2005). Sufficient evidence

of nexus exists "[s]o long as the facts and circumstances support an inference of a

connection between the weapon, the crime, and the defendant." State v. Easterlin,

159 Wn.2d 203,210, 149 P.3d 366 (2006).


                                        14
No. 92605-1



      The State proved such a nexus here. It charged petitioners with a conspiracy

occurring on October 31, 2012. CPHS at 21; CPR at 19. Both the agreement and

the crime itself-including its "substantial steps"-occurred on that day. There is

also circumstantial evidence that petitioners had access to the firearm at the very

time they made the agreement to commit robbery. Based on witness testimony at

trial, a rational fact finder could infer that petitioners, having taken the gun that L.A.

saw in their possession at Roberts's house, made the agreement to commit armed

robbery at some point between their arrival at Stanley Elementary School and their

commission of the first robbery. This would put petitioners "within proximity of an

easily and readily available deadly weapon," 0 'Neal, 159 Wn.2d at 503-04, with the

weapon available for offensive or defensive use at the time they made the agreement

itself. The evidence was sufficient to support these two firearm enhancements.

       III.   TRIAL COURTS HAVE FULL DISCRETION TO IMPOSE
              SENTENCES BELOW SRA GUIDELINES AND/OR STATUTORY
              ENHANCEMENTS BASED ON YOUTH

              A. The Eighth Amendment Requires Sentencing Courts To Consider
                 the Mitigating Qualities of Youth at Sentencing, Even in Adult
                 Court

      Petitioners argue that children are different from adults. They conclude that

those differences render their mandatory transfer to adult court, their lengthy adult




                                            15
No. 92605-1



sentences, and their mandatory, consecutive, flat time firearm enhancements

unlawfuP

       They have considerable support for their arguments. The Supreme Court's

recent decisions explicitly hold that the Eighth Amendment to the United States

Constitution compels us to recognize that children are different. E.g., Miller, 132 S.

Ct. at 2470 ("children are different"); Graham, 560 U.S. at 68-70 (differences

between children and adults are constitutional in nature and implicate Eighth

Amendment and sentencing practices); Roper v. Simmons, 543 U.S. 551, 569-70,

125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005).

       The Supreme Court has already applied that holding about the differences

between children and adults in several specific contexts: the death penalty, Roper,

543 U.S. at 574; life without parole sentences for nonhomicide offenses, Graham,

560 U.S. at 79; mandatory life without parole sentences for any offense, Miller, 132

S. Ct. at 2469; and confessions, J.D.B. v. North Carolina, 564 U.S. 261, 277, 131 S.

Ct. 2394, 180 L. Ed. 2d 310 (2011).



       3 The concurrence is correct that we generally avoid constitutional questions when
the case can be decided on nonconstitutional grounds. Concurrence at 1. There are,
however, two reasons to address the constitutional issue in this case. First, the parties
briefed and argued it solely on constitutional grounds. Second, the concurrence would
overturn prior precedent on how to interpret a statute, but the best reason to interpret the
statutory language as the concurrence does is constitutional avoidance, that is, to avoid the
constitutional problem we identify here.
                                             16
No. 92605-1



       Critically, the Supreme Court has also explained how the courts must address

those differences in order to comply with the Eighth Amendment: with discretion

to consider the mitigating qualities ofyouth. 4




       4 Roper, in 2005, reversed prior precedent to invalidate the juvenile death penalty
under the Eighth Amendment, holding that the "diminished culpability" of juveniles
dampened its penological justifications and rendered the punishment unconstitutionally
disproportionate for youth. 543 U.S. at 571. This diminished culpability results from three
key differences between youth and adults identified by the Roper Court: a '"lack of
maturity and an underdeveloped sense of responsibility"' that frequently leads to
'"impetuous and ill-considered actions and decisions"'; an increased susceptibility to
"negative influences and outside pressures," including a reduced ability to control or escape
their environments; and a "more transitory, less fixed" character that is "not as well formed
as that of an adult." Id. at 569-70 (quoting Johnson v. Texas, 509 U.S. 350,367, 113 S. Ct.
2658, 125 L. Ed. 2d 290 (1993)). In 2010, relying on these three differences, as well as on
emerging developments in juvenile brain science and psychology, the Court struck down
life without parole sentences for juvenile nonhomicide offenders. Graham, 560 U.S. at 74.
Two years later, the Court extended Graham's reasoning to encompass mandatory life
sentences for any crime committed by a juvenile if there was no opportunity to consider,
at sentencing, "an offender's youth and attendant characteristics." Miller, 132 S. Ct. at
24 71. Miller affirmed Graham's declaration that '" [age] is relevant to the Eighth
Amendment"' and thus that '"criminal procedure laws that fail to take defendants'
youthfulness into account at all would be flawed."' I d. at 2466 (quoting Graham, 560 U.S.
at 76).

       In each case, the Court found that legitimate penological goals failed to justify the
sentences being invalidated as applied to youth. It noted that the goal of retribution was
diminished because Roper's three key differences between children and adults made
children less blameworthy at sentencing. Id. at 2465. Likewise, the "immaturity,
recklessness, and impetuosity" of youth diminished the goal of deterrence. I d. And the
penological goals of rehabilitation and incapacitation were incompatible with mandatory,
lengthy sentences for juveniles because of their inherent "capacity for change." I d.

       These cases make two substantive rules of law clear: first, "that a sentencing rule
permissible for adults may not be so for children," id. at 2470, rendering certain sentences
that are routinely imposed on adults disproportionately too harsh when applied to youth,
                                             17
No. 92605-1



      Further, the Eighth Amendment requires trial courts to exercise this discretion

whether the youth is sentenced in juvenile or adult court and whether the transfer to

adult court is discretionary or mandatory. Miller, 132 S. Ct. at 2461-62 (appellants

Jackson and Miller both had benefit of discretionary transfer hearing; rule barring

mandatory life without parole sentence or juvenile death penalty for capital murder

still applied to them); Graham, 560 U.S. at 53 (Graham was charged as an adult, at

prosecutor's discretion); Roper, 543 U.S. at 557 (Simmons was tried as an adult

following mandatory transfer).

      Critically, the Eighth Amendment reqmres trial courts to exercise this

discretion at the time of sentencing itself, regardless of what opportunities for

discretionary release may occur down the line. See, e.g., Miller, 132 S. Ct. at 2468-

72 (listing reasons why certain mitigating factors had to be considered at the time of

child's initial sentencing); Graham, 560 U.S. at 69-70 (Eighth Amendment bars

imposition of life without parole sentence on juvenile nonhomicide offender, despite

the fact that Graham might be eligible for executive clemency). Indeed, the only

time the Supreme Court has spoken approvingly of a postsentencing Miller "fix"

such as extending parole eligibility to juveniles is when addressing how to remedy




and second, that the Eighth Amendment requires another protection, besides numerical
proportionality, in juvenile sentencings-the exercise of discretion.
                                           18
No. 92605-1



a conviction and sentence that were long final. Montgomery v. Louisiana,_ U.S.

  , 136 S. Ct. 718,736, 193 L. Ed. 2d 599 (2016). Roberts's andHouston-Sconiers's

convictions are on appeal; they are not even final.

      To be sure, the Supreme Court has not applied the rule that children are

different and require individualized sentencing consideration of mitigating factors in

exactly this situation, i.e., with sentences of26 and 31 years for Halloween robberies.

But we see no way to avoid the Eighth Amendment requirement to treat children

differently, with discretion, and with consideration of mitigating factors, in this

context.

      The sentencing judge did not do that here. Indeed, he believed that he was

precluded from exercising discretion. Addressing Houston-Sconiers, the sentencing

judge stated:

      [Judges] don't have the discretion we had 30 years ago in terms of
      sentencing.

             And it frustrates me because as I'm sitting here, I wouldn't tell
      you I wouldn't exercise more discretion in your favor if I had that
      opportunity to do so. But the law is an oath that I took to enforce. And
      in this particular case, I don't have any option because if I did do
      something different than what the law requires me to do, it would
      simply be overturned by another court, and we'd be back here for
      resentencing.

25 VRP (Sept. 13, 2013) at 2401-02. Later, addressing Roberts, the judge continued:



                                          19
No. 92605-1



            The only mercy I have has already been executed by the
      prosecutor in recommending a zero sentence on the underlying
      cnmes ....

            Three-hundred and twelve months [on the firearm sentence
       enhancements] is what I'm compelled to sentence you to ....

Id. at 2418.

       Even the State contended that its recommendation for a sentence below the

SRA range, while just, was technically illegal. CPHS at 227. The judge agreed. 25

VRP (Sept. 13, 2013) at 2418.

       We disagree. In accordance with Miller, we hold that sentencing courts must

have complete discretion to consider mitigating circumstances associated with the

youth of any juvenile defendant, even in the adult criminal justice system, regardless

of whether the juvenile is there following a decline hearing or not. To the extent our

state statutes have been interpreted to bar such discretion with regard to juveniles, 5

they are overruled. Trial courts must consider mitigating qualities of youth at

sentencing and must have discretion to impose any sentence below the otherwise

applicable SRA range and/or sentence enhancements. 6



       5 Cf State v. Brown, 139 Wn.2d 20, 29, 983 P.2d 608 (1999) (holding that trial
courts lack discretion to run sentence enhancements concurrently, even as an exceptional
sentence; no separate discussion of juveniles).

       6
        Petitioners also argue, in supplemental briefing, that imposing a lengthy term of
years sentence on a juvenile without possibility of discretion violates article I, section 14,
                                             20
No. 92605-1



              B. Our Holding Is Not Affected by Subsequent Legislative Enactments
                 That Allow Petitions for Early Release

       In 2014, the legislature passed an act to allow inmates who are servmg

sentences for crimes committed as a juvenile to petition for early release after serving

20 years. See LAWS      OF   2014, ch. 130, § 10 (codified at RCW 9.94A.730). The

following year, the legislature amended the firearm enhancement statute at issue in

this case to allow inmates sentenced under that statute to petition for early release

under the 2014 act. See LAWS OF 2015, ch. 134, § 6. The State contends that these

enactments satisfy the requirements of Miller in this case and relieve us from

reaching the question of whether petitioners' lengthy, mandatory sentences violate

Miller. Suppl. Br. ofResp't at 19.

       We disagree for two reasons.         First, there has been no showing that the

legislature intended the Miller fix to be the exclusive means of taking youth into

account in sentencing. In fact, in In re Personal Restraint ofMcNeil, we determined

that the opportunity to petition for early release under a Miller fix statute did not

conclusively resolve McNeil's Miller claim. 181 Wn.2d 582, 589, 334 P.3d 548




of our state constitution. This is a question of first impression before this court. However,
because this issue was not raised or decided in the courts below, we decline to address it at
this time.
                                             21
No. 92605-1



(2014). This was because the Miller fix was just one possible remedy for McNeil

on postconviction review.

       Second, Miller is mainly concerned with what must happen at sentencing

because Miller's holding rests on the insight that youth are generally less culpable

at the time of their crimes and culpability is of primary relevance in sentencing. See

Miller, 132 S. Ct. at 2464. But the part of the Miller fix statute that is applicable to

this case, RCW 9.94A.730, prioritizes public safety considerations and likelihood of

recidivism. It makes no allowance for consideration of any of the mitigating factors

of youth that Miller requires at the time of sentencing. The fact that a recently

enacted statute may offer the possibility of another remedy in the future, or on

collateral   review,   does   not   resolve    whether   petitioners'   sentences    are

unconstitutional and in need of correction now, and it does not provide for the

consideration of mitigating factors to which they are entitled now, while their

convictions are still not yet final. Indeed, the Supreme Court recognized that even

Graham (of Graham v. Florida) might ultimately be eligible for executive clemency;

it nevertheless held, on direct appeal, that his life without parole sentence was

unconstitutional. Graham, 560 U.S. at 69-70. Statutes like RCW 9.94A.730 may

provide a remedy on collateral review, Montgomery, 136 S. Ct. at 736, but they do




                                          22
No. 92605-1



not provide sentencing courts with the necessary discretion to comply with

constitutional requirements in the first instance.

      Miller requires such discretion and provides the guidance on how to use it. It

holds that in exercising full discretion in juvenile sentencing, the court must consider

mitigating circumstances related to the defendant's youth-including age and its

"hallmark features," such as the juvenile's "immaturity, impetuosity, and failure to

appreciate risks and consequences." Miller, 132 S. Ct. at 2468. It must also consider

factors like the nature of the juvenile's surrounding environment and family

circumstances, the extent of the juvenile's participation in the crime, and "the way

familial and peer pressures may have affected him [or her]." !d. And it must

consider how youth impacted any legal defense, along with any factors suggesting

that the child might be successfully rehabilitated. !d.

      This is what the sentencing court should have done in this case, and this is

what we remand for it to do.

              C. The SRA Allows Sentencing Courts To Consider the Mitigating
                 Qualities of Youth at Sentencing, Even in Adult Court

      Our Eighth Amendment holding certainly prevails over any statutes to the

contrary. We emphasize, however, that we do not read our state statutes as contrary

to our Eighth Amendment holding. In State v. 0 'Dell, 183 Wn.2d 680, 688-89, 358

P.3d 359 (2015), we held that a sentencing court may consider a defendant's youth

                                          23
No. 92605-1



as a mitigating factor justifying an exceptional sentence below the sentencing

guidelines under the SRA. The trial court in this case did not have the benefit of the

0 'Dell decision at the time of petitioners' sentencing, and that accounts for its belief

that its exceptional sentence below the SRA range on the case crimes was technically

illegal under state law. We clarify that it was not. O'Dell makes clear that the

exceptional sentences of zero incarceration on the base substantive offenses that the

State proposed and the court accepted in this case were lawful, based on petitioners'

youth at the time of the crimes.

              D. The Enhancement Statutes Do Not Bar Sentencing Courts from
                 Considering the Mitigating Qualities of Youth at Sentencing, Even
                 in Adult Court

      The enhancement statutes, when read together with our juvenile jurisdiction

statutes, do not conflict with this result, either. In State v. Furman, 122 Wn.2d 440,

457-58, 858 P.2d 1092 (1993), this court addressed a similar interaction between a

juvenile court statute and an adult sentencing statute:       RCW 13.40.110, which

permitted the juvenile court to decline jurisdiction and thereby send a juvenile

offender to adult court, and RCW 10.95.080, which authorized the death penalty for

aggravated murder. We noted that a rigid reading of this statutory scheme would

allow execution of children as young as eight years old. But that reading would

violate United States Supreme Court precedent barring death sentences for children


                                           24
No. 92605-1



who committed their crimes before age 16. Furman, 122 Wn.2d at 457-58. We

held, "' [I]t is the duty of this court to construe a statute so as to uphold its

constitutionality."' I d. at 458 (internal quotation marks omitted) (quoting World

Wide Video, Inc. v. Tukwila, 117 Wn.2d 382, 392, 816 P.2d 18 (1991)).                     We

therefore held those statutes' silence about whether they were meant to cross-

reference each other could not be read as silent authorization to impose that harsh

penalty on all children. 7 I d. ("RCW 13.40.110 authorizes juveniles to be tried as

adults, but does not mention the death penalty. RCW 10.95 authorizes imposition

of the death penalty, but does not refer to crimes committed by juveniles. Most

critically, neither statute sets any minimum age for imposition of the death

penalty."), 459 (Utter, J., concurring) ("I concur in the majority's holding that there

exists no authority under the statute to execute juveniles.")

       The same logic applies here. We have upheld statutes like the one at issue in

this case, RCW 13.04.030(1)(e)(v)(C), which "authorizes juveniles to be tried as

adults, but does not mention [firearm or other sentence enhancements]." Furman,



       7
         Furman, 122 Wn.2d at 458 ("We cannot rewrite the juvenile court statute or the
death penalty statute to expressly preclude imposition of the death penalty for crimes
committed by persons who are under age 16 and thus exempt from the death penalty under
Thompson [v. Oklahoma, 487 U.S. 815, 857-58, 1108 S. Ct. 2687, 101 L. Ed. 2d 702
(1988)]. Nor is there any provision in either statute that could be severed in order to achieve
that result. The statutes therefore cannot be construed to authorize imposition of the death
penalty for crimes committed by juveniles." (footnote omitted)).
                                              25
No. 92605-1



122 Wn.2d at 458. We have also held that our firearm enhancement statutes require

a sentencing court to impose separate sentence enhancements consecutive to the

substantive crime and to other enhancements for each firearm or deadly weapon

used, but without referring to juveniles. State v. DeSantiago, 149 Wn.2d 402, 416,

420-21, 68 P.3d 1065 (2003). This means that the "enhancement" portion of a

sentence-the portion that is absolutely mandatory, from which the trial court has

no discretion to depart-may be as long as or even vastly exceed the portion imposed

for the substantive crimes, 8 reaching lengths of 50 years or more. 9 The mandatory

nature of these enhancements violates the Eighth Amendment protections discussed

above. See also Casiano v. Comm'r ofCorr., 317 Conn. 52, 75, 115 A.3d 1031

(20 15) (court may not impose 50-year sentence on juvenile offender without

exercising Miller discretion), cert. denied, 136 S. Ct. 1364 (2016); Statev. Null, 836

N.W.2d 41, 73-74 (Iowa 2013) (52.5 year sentence triggered Miller's protections);

Bear Cloud v. State, 2014 WY 113, 334 P.3d 132, 141 ("the teachings of the



      8
       State v. Statler, 160 Wn. App. 622, 630, 248 P.3d 165 (2011) (base sentence of
138 months (11.5 years); firearm enhancements of360 months (36 years)).
      9 E.g.,  State v. Korum, 157 Wn.2d 614, 622, 141 P.3d 13 (2006) (plurality opinion)
(base sentence of 608 months (50.67 years); firearm enhancements of 600 months (50
years)); see also S.B. REP. ON SUBSTITUTE H.B. 1148, at 23, 64th Leg., Reg. Sess. (Wash.
20 15) (describing case in which defendant with no prior convictions who waited in car
while accomplices perpetrated home invasion robbery involving several guns received an
83-year sentence due to firearm enhancements).
                                           26
No. 92605-1



Roper/Graham/Miller trilogy" require remand for resentencing on 45-year

mandatory concurrent sentence). This violation, just like the violation discussed in

Furman, results from the interaction of two distinct statutes that contain no explicit

reference to the other. Here, as in Furman, we cannot conclude that our legislature

intended this result.

              E. Petitioners' Challenge To Our Decision in In reBoot

      Petitioners also argue that we should overrule In reBoot, 130 Wn.2d 553,925

P.2d 964 (1996), and declare the automatic decline statute, RCW 13.04.030(l)(e)(v),

unconstitutional. They are correct that some of our discussion in Boot stands in

tension with the Supreme Court's holdings in Roper, Graham, and Miller.

      Petitioners, however, made this argument in the court below to address the

length of their sentences-not the proper court to impose those sentences. In fact,

in the Court of Appeals, petitioners requested the relief of resentencing to a juvenile

sentence-but in adult court. Indeed, they appear to agree that, four years past their

16th and 17th birthdays, this case should be remanded to adult court for

resentencing. See Opening Br. of Appellant Roberts at 16, 18; Opening Br. of




                                          27
No. 92605-1



Appellant Houston-Sconiers at 47-48 (incorporating Roberts's argument by

reference ). 10

       This is essentially the relief that our Eighth Amendment holding accords them

today. Because we invalidate petitioners' sentences on these grounds, we decline to

address the validity of the automatic decline statute at this time. 11

       IV.        THE COURT OF APPEALS CORRECTLY DENIED HOUSTON-
                  SCONIERS'S PRP

       Finally, we consider Houston-Sconiers's PRP, which was consolidated with

this case by the Court of Appeals. Houston-Sconiers raises claims regarding his

pretrial motion to suppress evidence, his right to be present at all critical stages of

his trial, his right to a missing witness instruction, and prosecutorial misconduct. We

affirm the Court of Appeals' decision to deny those claims.




        10
         Petitioners make this same limited argument in their petitions for review. They
did make slightly different arguments after we granted review, as do amici. But the court
below did not have a chance to address them.

        11
          At oral argument, counsel for amicus contended that we should overrule Boot and
strike down the automatic decline statute because it violates the constitutional principle
that, as a matter of due process, "children have a right not to be automatically treated as
adults." Wash. Supreme Court oral argument, State v. Houston-Sconiers, No. 92605-1
(Oct. 18, 2016), at 23 min., 15 sec., audio recording by TVW, Washington State's Public
Affairs Network, http://www.tvw.org. Although we decline to rule on the merits of this
argument at this time, we do not intend to foreclose consideration of such an argument in
the future.

                                            28
No. 92605-1



              A. The Trial Court Correctly Denied the Motion To Suppress

      Before trial, Houston-Sconiers moved to suppress the evidence found in the

green Cadillac and proffered testimony from Worthey's son in support of that

motion. 6 VRP (June 27, 2013) at 223. According to defense counsel, Worthey's

son would have testified that he owned the car and gave the boys permission to use

it. Id. The trial court denied the request to hear Worthey's son's testimony. It ruled

that even if Worthey's son were the vehicle's true owner, Worthey still had authority

to consent to the search of her property, including the inoperable vehicles on it. Id.

at 244-47.

      Washington courts recognize the "common authority rule," according to

which more than one person may have the authority to consent to the search of shared

property. State v. Morse, 156 Wn.2d 1, 7, 123 P.3d 832 (2005). The trial court here

concluded that Worthey had at least some authority over the vehicle parked in her

yard-a vehicle that had been parked there, inoperable, for at least a year before the

time of the search-and that this authority was sufficient to reduce others'

reasonable expectations of privacy in that vehicle. 6 VRP (June 27, 2013) at 245.

This is consistent with our application of the common authority rule. Morse, 156

Wn.2d at 7-8.




                                         29
No. 92605-1



              B. The Record Does Not Support Houston-Sconiers's Claim That He
                 Was Denied the Right To Presence

       Houston-Sconiers contends he was absent from two critical court proceedings:

( 1) a session of jury selection on the morning of July 8, 2013, and (2) a "hearing

[later that same day] on whether or not [defense] counsel would be able to continue

due to [an] injury." PRP at 13-14 (citing 7 VRP (July 8, 2013) at 257-71 (citing 8

VRP (July 9, 2013) at 279-80). He argues that this violated his right to presence at

trial. !d. at 12.

       The record does not support this claim. It shows that some voir dire occurred

on the morning of July 8, but there is no indication that Houston-Sconiers was absent

from these proceedings. 7 VRP (July 8, 2013) at 259-71. This defeats the first part

ofhis claim. State v. Koss, 181 Wn.2d 493, 503-04, 334 P.3d 1042 (2014) (appellant

bears the burden of providing record adequate to show that claimed error occurred).

       The· next part of Houston-Sconiers's claim relies on the transcript from the

following day. 8 VRP (July 9, 2013) at 275. There, the trial court made a record of

what occurred on the afternoon of July 8. Id. at 275-78. It indicates that defense

counsel called the court on the afternoon of July 8 to say that she had struck her knee

on a filing cabinet and needed to go to the hospital. !d. at 275. Per the court's

instructions, defense counsel called in later that day with an update on her condition.

She said that she would not be able to come to court that afternoon. Id. at 276. So

                                          30
No. 92605-1



the court cancelled the afternoon's proceedings. Id. Houston-Sconiers was· not

present for either telephone conversation. ld. at 275-79. When defense counsel

returned to court the following day (July 9), she noted Houston-Sconiers' s own

objection to "the Court proceeding with the hearing in his absence." Id. at 279. The

court ruled that Houston-Sconiers's right to presence was not violated because the

hearing did not involve any substantive issues. ld. at 280.

      The trial court was correct. A criminal defendant has a fundamental right to

presence at all "critical stages of a trial." State v.lrby, 170 Wn.2d 874, 880-81,246

P.3d 796 (2011) (citing Rushen v. Spain, 464 U.S. 114, 117, 104 S. Ct. 453, 78 L.

Ed. 2d 267 (1983)). A "critical stage" is one at which the defendant's presence '"has

a relation, reasonably substantial, to the fullness of his opportunity to defend against

the charge."' Jd. at 881 (quoting Snyder v. Massachusetts, 291 U.S. 97, 105-06, 54

S. Ct. 330, 78 L. Ed. 674 (1934)). The conversations that took place in Houston-

Sconiers's absence dealt exclusively with defense counsel's knee and what to do

about it. This did not constitute a "critical stage" to which the right to presence

attaches.

              C. The Trial Court Did Not Err in Denying Houston-Sconiers's
                 Requested Missing Witness Instruction

      Before Officer Rodney Halfhill testified, Houston-Sconiers moved for a court

order preventing the prosecutor from eliciting testimony about what victim Wright

                                          31
No. 92605-1



told Halfhill regarding the robberies. PRP at 15 (citing 12 VRP (July 16, 2013) at

1044). The trial court denied the motion because Wright's statements fell within the

excited utterance exception to the hearsay rule and presented no confrontation clause

problem. 12 VRP (July 16, 2013) at 1061-64; U.S. CONST. amend. VI. Houston-

Sconiers argues that by failing to give a missing witness instruction regarding

Wright, the trial court shifted the burden ofproofto the defense. PRP at 6, 14, 17.

      The Court of Appeals rejected a similar argument made on appeal because it

determined after a detailed analysis that Wright's statements were nontestimonial.

State v. Houston-Sconiers, No. 45374-6-II, slip op. at 20-22 (Wash. Ct. App. Nov.

24, 20 15), http://www.courts.wa.gov/opinions/pdf/45374-6.15.pdf.         In his PRP,

Houston-Sconiers does not argue that Wright's statements were testimonial-

instead, he argues only that he was entitled to a missing witness instruction regarding

Wright. PRP at 17. But he cites no authority in support of this argument. A missing

witness instruction is appropriate when the witness is "particularly under the control

of [one party] rather than being equally available to both parties."           State v.

Montgomery, 163 Wn.2d 577, 598-99, 183 P.3d 267 (2008). The record indicates

that the trial court issued a material witness warrant for James Wright but that neither

party knew whether he would appear. 12 VRP (July 16, 2013) at 1044. It does not

indicate that he was particularly available to the State.


                                          32
No. 92605-1



              D. Houston-Sconiers Does Not Meet His Burden To                  Show
                 Prosecutorial Misconduct

      Houston-Sconiers contends that the prosecutor committed misconduct m

seven different ways. I address each claim separately.

      First, Houston-Sconiers argues that the prosecuting attorney overcharged him

and refused to reduce the charges because he believed that Houston-Sconiers came

from a bad family. PRP at 18 (citing App. to PRP (declaration of trial defense

counsel Barbara Corey)). And Houston-Sconiers presents evidence in support of

this claim: his lawyer's declaration that the deputy prosecutor in charge of the case

explicitly told her that he would not reduce the charges because the client was from

a "bad family," and that the deputy prosecutor said this to her personally as well as

to both her and Houston-Sconiers together when the three of them met. !d. He

appears to argue that the prosecutor's charging decision warrants reversal of his

conviction.

      There are certainly constitutional limits on the prosecutor's charging

discretion. "In particular, the decision to prosecute may not be 'deliberately based

upon an unjustifiable standard such as race, religion, or other arbitrary

classification,' including the exercise of protected statutory and constitutional

rights." Wayte v. United States, 470 U.S. 598, 608, 105 S. Ct. 1524, 84 L. Ed. 2d

547 (1985) (citation and internal quotation marks omitted) (quoting Bordenkircher

                                         33
No. 92605-1



v. Hayes, 434 U.S. 357, 364, 98 S. Ct. 663, 54 L. Ed. 2d 604 (1978)). But Houston-

Sconiers has not briefed this issue or how that would apply to a decision based on a

defendant's family. We therefore decline to address that question here.

      Second, Houston-Sconiers argues that the prosecutor committed misconduct

by implying that defense counsel was dishonest. PRP at 18 (citing 8 VRP (July 9,

2013) at 302). He cites the prosecutor's comments during a hearing outside the

presence of the jury on a defense motion to dismiss. 8 VRP (July 9, 2013) at 289-

302. But as Houston-Sconiers notes in his PRP, to obtain relief for prosecutorial

misconduct, a defendant must show a substantial likelihood that the misconduct

affected the jury's verdict. PRP at 20; State v. Thorgerson, 172 Wn.2d 438, 452,

258 P.3d 43 (2011). There is no possibility that the prosecutor's comments during

the hearing that occurred outside the jury's presence affected the jury's verdict.

      Third, Houston-Sconiers argues that the prosecutor committed misconduct

warranting reversal when he pointed out that certain witnesses did not come to court.

PRP at 18 (citing 23 VRP (Aug. 1, 2013) at 2240). With respect to this allegation,

Houston-Sconiers cites a portion of closing argument during which the prosecutor

noted that Treson Roberts's mother did not testify. 23 VRP (Aug. 1, 2013) at 2240.

In fact, the prosecutor mentioned this missing testimony at several different points

during closing arguments and defense counsel objected each time. !d. at 2240, 2347,


                                          34
No. 92605-1



2355.    The trial court sustained the final objection. !d. at 2355. Given these

objections, the defendant must prove "both that the prosecutor made improper

statements and that ... [there is] a substantial likelihood that the prosecutor's

statements affected the jury's verdict" to prevail. State v. Lindsay, 180 Wn.2d 423,

440, 326 P.3d 125 (2014) (citing State v. Emery, 174 Wn.2d 741, 760,278 P.3d 653

(2012)). Houston-Sconiers has not attempted to meet that burden here.

        Fourth, Houston-Sconiers claims that the prosecutor misstated the evidence

and argued facts not in evidence. PRP at 18 (citing 23 VRP (Aug. 1, 2013) at 2239,

2340-41, 2343, 2350). He cites several pages from the transcript, but does not

explain how those comments misstate the evidence. With the exception of the first

citation, the record contains no contemporaneous objections. As with the previous

claim (regarding Roberts's mother), Houston-Sconiers does not explain how these

allegedly improper statements affected the verdict.

        Fifth, Houston-Sconiers argues that the prosecutor committed misconduct

warranting reversal when he suggested that witnesses were covering for the

defendants because black people observe "a snitch code," and used "racial words

such as 'n*****."' PRP at 18 (citing 23 VRP (Aug. 1, 2013) at 2347,2348, 2350).

Of the three transcript pages Houston-Sconiers cites, only one contains explicit

"racial words" and references to snitching: there, the prosecutor comments that


                                        35
No. 92605-1



Houston-Sconiers was "so incredibly unlucky that he chose to make phone calls to

his buddies and say niggas be snitching." 23 VRP (Aug. 1, 2013) at 2350. Houston-

Sconiers relies on State v. Monday, 171 Wn.2d 667,257 P.3d 551 (2011), to support

this argument, but Monday is distinguishable. There, the prosecutor made racially

inflammatory arguments, based on stereotypes rather than evidence, to discredit

black witnesses who would not provide the testimony the State sought. Id. at 678.

In this case, the prosecutor quoted Houston-Sconiers's own words, in which he

apparently acknowledged committing the charged crimes, in order to refute the

defense theory that he had been framed. See Houston-Sconiers, slip op. at 49; 23

VRP (Aug. 1, 2013) at 2307.

      Sixth, Houston-Sconiers claims the prosecutor committed misconduct

warranting reversal when he used two pieces of evidence, the Halloween mask and

gun, and had the courtroom lights dimmed to illustrate the scene of the crimes. PRP

at 18 (citing 13 VRP (July 17, 2013) at 1190-1212). In the portion ofthe transcript

that Houston-Sconiers cites here, the State sought to illustrate the fact that a witness

could have misidentified the color of the gun used in the robbery. 13 VRP (July 17,

2013) at 1192-94. To do this, the State asked to dim the courtroom lights and

proceeded to question a witness about what features of the gun might be visible,

from a distance, through the mesh eyeholes of a mask the victim wore. !d. at 1190-


                                          36
No. 92605-1



92. The defense objected, and, after hearing extensive argument and recessing to

conduct its own research, the court instructed the jury that it should consider the

"hypothetical" for_illustrative purposes only. !d. at 1192-1212. Houston-Sconiers

does not cite any authority or offer any reasoning to explain why the trial court erred.

He simply asserts that the prosecutor's use of the mask, gun, and dimmed lighting

"inflam[ ed] the jury[] to be biased against Houston-Sconiers." PRP at 20. This is

not sufficient to meet his burden to show error and resulting prejudice.

      Finally, Houston-Sconiers argues that the prosecutor committed reversible

misconduct when he said he was advocating on the public's behalf. !d. at 18.

Houston-Sconiers offers no citation-either to the record or to case law-to support

this argument.

      Accordingly, we affirm the Court of Appeals' decision to deny Houston-

Sconiers's PRP.

                                   CONCLUSION

      We hold that in sentencing juveniles in the adult criminal justice system, a

trial court must be vested with full discretion to depart from the sentencing

guidelines and any otherwise mandatory sentence enhancements, and to take the

particular circumstances surrounding a defendant's youth into account. We affirm




                                          37
No. 92605-1



Houston-Sconiers's and Roberts's convictions, but we reverse their sentences and

remand for resentencing in accordance with this opinion.




                                        38
State v. Houston-Sconiers (Zyion) and Roberts (Treson), No. 92605-1




                                                                      .J




 WE CONCUR:




                                       39
State v. Houston-Sconiers (Zyion), et al.




                                          No. 92605-1


       MADSEN, J. (concurring in result only)-The majority relies on the Eighth

Amendment to the United States Constitution to find that the sentencing court in these

consolidated cases had the discretion to impose an exceptional sentence downward based

on Zyion Houston-Sconiers' and Treson Roberts' youth. I would resolve this case on

different, nonconstitutional grounds. 1 In my view, the discretion vested in sentencing

courts under the Sentencing Reform Act of 1981 (SRA) includes the discretion to depart

from the otherwise mandatory sentencing enhancements when the court is imposing an

exceptional sentence. Ch. 9.94A RCW. Because the sentencing court failed to recognize

that it had such discretion, it abused its discretion. I would therefore reverse and remand

for resentencing.

       I recognize that this court has held that sentencing courts do not have the

discretion to depart from mandatory firearm sentencing enhancements because of the

legislature's "absolute language." State v. Brown, 139 Wn.2d 20, 29, 983 P.2d 608

(1999). But in the 18 years since the Brown decision, I have maintained my position that

this court wrongly deprived sentencing judges of the discretion expressly provided to

1
 An appellate court should decline to consider constitutional issues where it can decide the case
on nonconstitutional grounds. HJS Dev., Inc. v. Pierce County, 148 Wn.2d 451,469 n.75, 61
P.3d 1141 (2003).
No. 92605-1
Madsen, J., concurring in result only


them under the SRA in order to fulfill the purposes of that act. And our cases in recent

years have continued to recognize the discretion that sentencing courts have for otherwise

mandatory sentences when they are imposing exceptional sentences. This case provides

an illustrative example of exactly why we erred in Brown and an opportunity for us to

align firearm enhancements with the rest of our sentencing jurisprudence.

       In enacting the SRA, the legislature set forth its purposes, emphasizing the

importance of maintaining judicial discretion in sentencing:

       The purpose of this chapter is to make the criminal justice system
        accountable to the public by developing a system for the sentencing of
       felony offenders which structures, but does not eliminate, discretionary
       decisions affecting sentences, and to:
               ( 1) Ensure that the punishment for a criminal offense is
       proportionate to the seriousness of the offense and the offender's criminal
        history;
               (2) Promote respect for the law by providing punishment which is
       just;
               (3) Be commensurate with the punishment imposed on others
        committing similar offenses;
               (4) Protect the public;
               (5) Offer the offender an opportunity to improve himself or herself;
               (6) Make frugal use of the state's and local governments' resources;
        and
               (7) Reduce the risk ofreoffending by offenders in the community.

RCW 9.94A.Ol0 (emphasis added). In order to achieve that purpose, the SRA gives

sentencing courts the discretion to impose sentences outside of the standard range: "The

court may impose a sentence outside the standard range for an offense if it finds,

considering the purpose of this chapter, that there are substantial and compelling reasons

justifYing an exceptional sentence." RCW 9.94A.535.




                                             2
No. 92605-1
Madsen, J., concurring in result only


       Although the SRA explicitly gives sentencing courts the discretion to impose

exceptional sentences, it also sets forth certain crimes with mandatory minimum

sentences from which sentencing courts have no discretion to depart. RCW 9.94A.540.

The legislature explicitly stated that such mandatory minimums "shall not be varied or

modified under RCW 9.94A.535," the exceptional sentence provision. RCW

9.94A.540(1). The enumerated crimes for which courts do not have the power to impose

exceptional sentences do not include any of the crimes or enhancements at issue in this

case. See RCW 9.94A.540. And where a statute specifies the things on which it

operates, we infer the legislature intended all omissions. Queets Band ofIndians v. State,

102 Wn.2d 1, 5, 682 P.2d 909 (1984). Therefore, RCW 9.94A.540 did not apply in this

case to deprive the sentencing court of its ability to consider an exceptional sentence.

       The mandatory firearm sentencing enhancements found in RCW 9.94A.533 were

originally part of the "Hard Time for Armed Crime" initiative that the legislature passed

in 1995. State v. Broadaway, 133 Wn.2d 118, 122-23, 942 P.2d 363 (1997). The

legislative title was "'An Act Relating to increasing penalties for armed crimes.'" Id. at

123 (quoting LAWS OF 1995, ch. 129). When the legislature originally passed the

initiative, it specifically amended RCW 9.94A.310 (now RCW 9.94A.533). LAWS OF

1995, ch. 129, § 2. But it did not amend the provisions relating to exceptional sentences

or mandatory minimums. Even when the legislature has amended this enhancement

statute subsequently, it still has not amended the exceptional sentence or mandatory

minimum provisions. See, e.g., LAWS OF 1998, ch. 235. RCW 9.94A.533 simply does



                                              3
No. 92605-1
Madsen, J., concurring in result only


not purport to amend either the exceptional sentence or mandatory minimum provisions

ofthe SRA.

       Further, unlike the mandatory minimum provision, RCW 9.94A.533 does not

exclude the enhanced sentences from modification under the exceptional sentence

provision. RCW 9.94A.533 also does not add to the list of enumerated crimes for which

there are mandatory minimum sentences. This court erred when it found that those

provisions do not apply. Consistent with the purposes of the SRA, sentencing courts

maintain the discretion to impose exceptional sentences, even when the sentence has

enhancements.

       The circumstances of this case highlight the purpose of that discretion and the

need to preserve it. Houston-Sconiers was 17 years old when he committed this crime,

and Roberts was only 16 years old. Under their current sentences, both will be in their

forties when released. We have held that a defendant's youthfulness can support an

exceptional sentence below the standard range applicable to an adult felony defendant.

State v. O'Dell, 183 Wn.2d 680, 698-99, 358 P.3d 359 (2015). And a sentencing court

must exercise its discretion to decide when that is. I d. Without the discretion to depart

from otherwise mandatory sentence enhancements, sentencing courts are bound in a way

that is inconsistent with the SRA's goal of promoting sentences that are proportional,

commensurate, and just.

       This reading is also consistent with the fundamental nature of sentencing

enhancements. An enhancement increases the presumptive or standard sentence; it is not



                                             4
No. 92605-1
Madsen, J., concurring in result only


a separate sentence. State v. Silva-Baltazar, 125 Wn.2d 472, 475, 886 P.2d 138 (1994);

see also RCW 9.94A.533(3) (enhancement time "shall be added to the standard sentence

range for felony crimes"). There is no reason why a sentencing court, which has the

discretion to depart from a standard range sentence, loses that discretion when imposing

an exceptional sentence that increases the standard range. Even with the enhancement,

the sentence is still simply a standard range sentence. The enhancement does not

transform that sentence into a mandatory minimum.

       Recognizing that sentencing courts have the discretion to modifY firearm

enhancements when imposing an exceptional sentence would align these cases with the

rest of our sentencing jurisprudence. In In re Personal Restraint of Mulholland, 161

Wn.2d 322, 331, 166 P.3d 677 (2007), we found that sentencing courts have the

discretion to impose an exceptional sentence-by running the sentences concurrently-

for multiple serious violent offenses. See RCW 9.94A.589(1)(b). This is true even

though the legislature provided that sentences for multiple serious violent offenses "shall

be served consecutively to each other." Id. And it is true despite the fact that we had

said, in dicta, two years prior that such sentences must be applied consecutively. See

State v. Jacobs, 154 Wn.2d 596, 603, 115 P.3d 281 (2005). In the 18 years since Brown,

we have continued to develop our sentencing jurisprudence by allowing courts to exercise

the discretion given to them by the legislature when they are imposing exceptional

sentences. Continuing to deny sentencing courts such discretion in cases involving

firearm enhancements is untenable.



                                             5
No. 92605-1
Madsen, J., concurring in result only


       Under RCW 9.94A.535, a sentencing court has discretion to depart below or

above a standard range sentence by imposing an exceptional sentence. This standard

range sentence includes any applicable enhancement. The failure to exercise discretion-

for example, by failing to consider an exceptional sentence authorized by statute-is an

abuse of that discretion. 0 'Dell, 183 Wn.2d at 697 (citing State v. Grayson, 154 Wn.2d

333, 342, 111 P.3d 1183 (2005)).

       In this case, the sentencing court erroneously believed that the firearm

enhancements robbed it of the ability to impose an exceptional sentence. The sentencing

court told Houston-Sconiers:

       [Judges] don't have the discretion we had 30 years ago in terms of
       sentencing.
               And it frustrates me because as I'm sitting here, I wouldn't tell you I
       wouldn't exercise more discretion in your favor if I had that opportunity to
       do so. But the law is an oath that I took to enforce. And in this particular
       case, I don't have any option because if I did do something different than
       what the law requires me to do, it would simply be overturned by another
       court, and we'd be back here for resentencing.

25 Verbatim Report of Proceedings (Sept. 13, 2013) at 2401-02. Similarly, the

sentencing court told Roberts:

              The only mercy I have has already been executed by the prosecutor
       in recommending a zero sentence on the underlying crimes ....
              Three-hundred and twelve months [on the firearm enhancements] is
       what I'm compelled to sentence you to.

I d. at 2418. The sentencing court's failure to recognize its discretion was an abuse of that

discretion.




                                              6
No. 92605-1
Madsen, J., concurring in result only


       As we have said before, "[ w]hile no defendant is entitled to an exceptional

sentence ... every defendant is entitled to ask the trial court to consider such a sentence

and to have the alternative actually considered." Grayson, 154 Wn.2d at 342 (citing State

v. Garcia-Martinez, 88 Wn. App. 322, 330, 944 P.2d 1104 (1997)). And where an

appellate court "'cannot say that the sentencing court would have imposed the same

sentence had it known an exceptional sentence was an option,"' remand is proper.

Mulholland, 161 Wn.2d at 334 (quoting State v. McGill, 112 Wn. App. 95, 100-01, 47

P.3d 173 (2002)). Based on the sentencing court's statements, we cannot say that it

would have imposed the same lengthy sentence had it known that it could impose an

exceptional sentence. Therefore, the proper remedy is to remand.

       As I said in Brown, the court's decision to transform a sentence enhancement into

a mandatory minimum has robbed judges of the discretion that the legislature, through

the SRA, expressly gives them in order to fulfill the purposes of the act. And denying

judges the discretion in this context is inconsistent with our recognition of discretion for

similar sentences. Proportionality, equality, and justice demand that we preserve judicial

discretion to impose exceptional sentences. Because these consolidated cases highlight

the travesty of this court's decision in Brown, I would resolve this case by holding that

sentencing courts have the discretion to depart from the mandatory firearm enhancements

when imposing exceptional sentences. Because the sentencing judge in these cases failed

to recognize that discretion, we should remand the cases for resentencing.

       For those reasons, I respectfully concur in result only.



                                              7
No. 92605-1
Madsen, J., concurring in result only




                                        8